IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-30903
                           Summary Calendar



GREGORY JOHNSON

                  Plaintiff - Appellant

     v.

SHANE ZUMBRO, Sergeant; JOSEPH TURNER, Captain;
REGINALD LUCAS, Lieutenant; BILLY ORR, Lieutenant;
K FOIL, Sergeant; M GAUTHIER, Sergeant; KEVIN L
GROOM, Sergeant; FOWLER, Sergeant; LOUIE CALVERT,
Major

                  Defendants - Appellees

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 93-CV-1121-B
                       - - - - - - - - - -
                          June 14, 2000

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     In this 42 U.S.C. § 1983 civil rights action, Gregory

Johnson, a Louisiana prisoner (# 108327), appeals the district

court’s order granting summary judgment as to most of the claims

raised and defendants named in Johnson’s complaint and the

district court’s entry of judgment in favor of the remaining




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30903
                                -2-

defendants following a non-jury trial conducted by the magistrate

judge.

     Johnson has failed to order or provide a transcript of the

trial.   When an appellant has failed to order a transcript, this

court does not consider the merits of appellate issues that

depend upon a transcript for their resolution.    See Powell v.

Estelle, 959 F.2d 22, 26 (5th Cir. 1992); Richardson v. Henry,

902 F.2d 414, 416 (5th Cir. 1990); FED. R. APP. P. 10(b)(2)

(requiring appellant to include a transcript relevant to

contested findings or conclusions).    Accordingly, this court has

not addressed Johnson’s claims that:   the magistrate judge

improperly took judicial notice of the affidavit of one of

Johnson’s witnesses to determine that the witness had made an

inconsistent statement at trial; the magistrate judge permitted a

non-medical witness for the defendants to testify that Johnson

refused medical attention after a use-of-force incident;

Johnson’s witnesses’ testimony supported his claim that

defendants had used pepper spray on him in violation of his

Eighth Amendment rights; and his witnesses’ testimony also

supported his claims that defendants retaliated against him for

filing administrative grievances against prison officials, in

violation of his First Amendment rights.

     Johnson’s contention that the magistrate judge applied the

improper Eighth Amendment standard of law, as determined by the

Supreme Court, is unsupported by the record.   The magistrate

judge’s conclusion that Johnson was required to show more than a

“de minimis” injury was a correct statement of this court’s law.
                            No. 99-30903
                                 -3-

See Williams v. Bramer, 180 F.3d 699, 703 (5th Cir. 1999) (citing

Hudson v. McMillian, 503 U.S. 1, 8 (1992)).

     The district court’s failure to consider explicitly

Johnson’s supplemental state-law claims was not an abuse of

discretion.   See Cabrol v. Town of Youngsville, 106 F.3d 101, 110

(5th Cir. 1997).   The court was entitled to dismiss any state-law

claims after it properly deemed meritless the claims over which

it had original jurisdiction.   See 28 U.S.C. § 1367(c).

     Johnson has effectively abandoned any challenge to the

district court’s dismissal of claims in granting in part the

defendants’ summary-judgment motion in 1996.   He has failed to

brief those claims adequately, as he does not cite to the record

on appeal and mostly fails to cite relevant legal authority.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED.

R. APP. P. 28(a)(9).   His conclusional reiteration of his

complaints about searches of his cell and seizures of his legal

materials, about verbal threats, about violations of his due

process rights in connection with disciplinary sanctions, and

about the magistrate judge’s conclusion that he had failed to

serve defendant Darrell Vannoy with process are inadequate to

preserve those claims for appeal.

     AFFIRMED.